UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

CATEGORY SHEET

 

You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).

 

 

Attorney Name (Last, First, MI): [MERCADO- RIVERA, CARLOS A.

USDC-PR Bar Number: bt 1904

Email Address: |CAMERCADO@MERCADORIVERALAW.COM

 

 

1,

Title (caption) of the Case (provide only the names of the first party on each side):

 

Plaintiff: JOSE A. RAMIREZ DE ARELLANO

 

Defendant: FEDERAL AVIATION ADMINISTRATION

 

Indicate the category to which this case belongs:

[ Ordinary Civil Case

| Social Security

[~ Banking

IX Injunction

Indicate the title and number of related cases (if any).

NONE

Has a prior action between the same parties and based on the same claim ever been filed before this Court?

. Yes
IX No

Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

. Yes
IX No

Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

[ Yes
IX No

Date Submitted: C) L ; a) DWF

rev. Dec. 2009

 

Print Form | Reset Form |
